Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 09/07/2022. 
Claims 1-24 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bedier et al. “US 2016/0117662 A1” (Bedier) in view of Bleumer et al. “US 2003/0028775 A1” (Belumer).
Regarding Claim 11:  A method of operating a fiscal control unit (FCU), the FCU including a central processing unit (CPU), the CPU including a first processing unit and a second processing unit that is isolated from the first processing unit and operates independently of the first processing unit, and method comprises:
operating a buffer module in the first processing unit, to communicate with an electronic transaction register to receive transaction registrations from the electronic transaction register (at least see Bedier Abstract; Fig.  1A), and
Bedier disclose the claimed invention but fails to explicitly disclose operating a signing module within the second processing unit to communicate with the buffer module to provide a cryptographic record of transaction registrations received by the buffer module. However Bleumer disclose this  (at least see Bleumer Abstract; Fig. 10; [0014]-[0016] and [0101]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Belumer’s teachings in Bedier’s enabled, for the advantage of better security against counterfeiting.
Regarding Claim 12:  The method of claim 11 wherein the method includes operating the signing module to:  generate cryptographic receipt information for a transaction registration, and the provide cryptographic receipt information to the electronic transaction register via the buffer module to be included in a receipt (at least see Bedier Abstract Fig. 2).
Regarding Claim 13:  The method of claim 11 wherein the method includes providing secure communication to a fiscal control server of the cryptographic record provided by the signing module (at least see Bedier Abstract Fig. 6). 
Regarding Claim 14:  The method of claim 1 wherein the first processing unit is a primary processing unit of the CPU and the first processing unit is to provide generalized primary processing provided by the CPU in accordance with an operating system, and wherein the second processing unit is to operate independently of the operating system (at least see Bedier Fig. 7).
Regarding Claim 15:  The method of claim 1 wherein the method includes operating the second processing unit to obtain initializing cryptographic information from a fiscal control server via a secure connection with the fiscal control server independent of communication between  the first processing unit and the fiscal control server (at least see Bedier Figs. 8-9).
Regarding Claim 16:  The method of claim 11, wherein the second processing unit is a platform controller hub (PCH) or a management engine microcontroller (at least see Bedier [0051]).
Regarding Claim 17:  The method of claim 11, wherein the method includes operating the electronic transaction register as a transaction register module within the first processing unit (at least see Bedier [0045]).
Regarding Claim 1-10 and 18-24:  all limitations as recited have been analyzed and rejected with respect to claims 11-17.
Response to Arguments
Applicant's arguments filed 11/29/2008 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues in substance:
Argument A: 
First, Bedier and Belumer, alone or combined, fail to disclose or suggest “operating a buffer module in the first processing unit to communicate with an electronic transaction register to receive transaction registrations from the electronic transaction register” as recited by claim 11.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Bedier disclose this at least Abstract “A payment terminal, including: a display, an input device configured to generate input signals indicative of a user input, a payment instrument reader configured to receive payment instrument data from a financial payment instrument, a secure processor connected to the payment instrument reader, a main processor connected to the display, the main processor separate and distinct from the secure processor, a secure input processor connected to the input device and the secure processor, wherein the secure processor is operable between an unsecured mode, wherein the secure processor sends input coordinates based on the input signals received from the secure input processor to the main processor; and a secured mode, wherein the secure input processor ceases input coordinate forwarding to the main processor.” Also [0038] The secure processor 210 of the payment terminal 1 functions to perform a predefined set of functionalities. The secure processor 210 can additionally function to determine whether received information includes sensitive information, separate the sensitive information from non-sensitive information, secure sensitive information, or otherwise process received information. Application interaction (e.g., reading, writing, editing, and/or deletion) from all or some of the memory and processes connected to or supported by the secure processor 210 is preferably limited to a predetermined set of main processor modules (e.g., standard-certified or compliant modules, such as the payment module), but can alternatively be entirely prevented or otherwise limited. The secure processor 210 can be dynamically updated (e.g., wherein the secure processor 210 receives encrypted update information from the main processor 110) or be otherwise adjusted in any other suitable manner. The secure processor 210 is preferably separate (e.g., forming or viewed as a unit apart or by itself) and distinct (e.g., recognizably different in nature) from the main processor 110, but can alternatively be separate from the main processor 110, distinct from the main processor 110, be a portion (e.g., a core) of the main processor 110, be a sub-processing module of a processor that also supports the main processor 110, or have any other suitable relation to the main processor 110. The secure processor 210 can be supported on a different chipset, different circuit board, different core, different kernel, different thread, or otherwise separated and/or distinguished from the main processor 110. The secure processor 210 can be standard-compliant, standard-certified, standard-signed, otherwise compliant with a payment industry security standard, or be non-compliant with industry standards. Examples of a payment card industry standard includes PCI DSS (Payment Card Industry Data Security Standard), PCI P2PE, PTS, or EMVCo, but any other suitable payment industry security standard can be used. The secure processor 210 can include or be associated with secure memory (e.g., volatile memory, non-volatile memory, etc.), wherein the secure memory can be separate and distinct, integrated with, or be the same as the main memory. The secure memory can store encryption keys, coordinate maps (e.g., for input coordinate interpretation when the terminal is in the secured mode), firmware, certificates, or any other suitable information. The secure memory can be read only, write only, read/write, or have any other suitable functionality.”   Moreover in “[0054] The secure input processor 220 is preferably a separate and distinct processor from the secure processor 210, but can alternatively be integrated into the same circuit board, chipset, kernel, thread, or be a module of the secure processor 210. However, the secure input processor 220 can be otherwise configured. In a first variation, the secure input processor 220 can be only connected to the secure processor 210, wherein the secure processor is operable between the secured and unsecured mode and selectively forwards reference coordinates to the main processor. In a second variation wherein the secure input processor 220 is separate and distinct from the secure processor 210, the secure input processor 220 can be connected to both the main processor 110 and the secure processor 210. The secure input processor 220 can be only operatively connected to the secure processor 210 in the secure mode, and only operatively connected to the main processor 110 in the unsecured mode, but can be otherwise connected. The secure input processor 220 can be connected to the secure processor 210 by a wired connection, such as a cable, bus, male/female connection, or any other suitable wired connection, or a wireless connection, such as Bluetooth, BLE, NFC, or any other suitable wireless communication system. In a third variation wherein the secure input processor 220 is integrated with the secure processor 210, the secure input processor 220 can be always operatively connected to the secure processor 210, wherein the secure processor 210 can be selectively operatively connected to the main processor 110 between the secured and unsecured modes, or selectively secure information sent to the main processor 110 between the secured and unsecured modes. In a fourth variation, the secure input processor 220 can be a separate and distinct processor from the secure processor 210, but be only connected to the secure processor 210, wherein the secure processor 210 can determine and/or selectively secure input device information (e.g., reference coordinates) to pass to the main processor 110. In this variation, the terminal 1 can include a secure processing system 200 that includes the secure processor 210, secure input processor 220, and/or secure financial transaction processor. However, the secure input processor 220 can be connected to processing endpoints and operate in any other suitable manner.” (see at least Pars. 0108-0109). Therefore Bedier in view of Belumer meets the scope of the claimed limitations.  
Argument B:  
Second, Bedier and Belumer, alone or combined, fail to disclose or suggest “operating a signing module within the second processing unit to communicate with the buffer module to provide a cryptographic record of transaction registrations received by the buffer module” as recited by claim 11.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Blumer mention For example, “[0030] In the system, each communication participant respectively has a communication interface, a communication buffer and a security module or, respectively, a security box. A secured real-time registration can be evaluated by a number of authorized translog file analyzers with a security box. A microprocessor of the security module is programmed to work as authentification machine. A public encryption key of each security box and a private signing key of the security module are present stored in non-volatile fashion in the security module. A microprocessor of each security box is programmed to work as verification machine and to update a hash value. A private deciphering key of the security box, a public verification key of the security module as well as a current hash value are stored in non-volatile fashion in each security box.”  Also in “[0111] The security box 21, 31 is constructed in the same way with respect to the hardware and software as the security module 11. The security module 11 and the security box 21, 31 form a special security area and contain non-volatile memories for non-volatile storage of intermediate results and keys that dare not proceed to the outside. An intermediate storage of only a few transaction data ensues in the communication buffer 23, 33. The main storing of the registration of all transaction data of the translog file ensues externally from the security module or, respectively, security box in the memory 93. Alternatively, the memory 93 can be arranged in the client system or in the translog file analyzer 20 or 30 and the illustrated, separate recorder 90 can be eliminated.” Therefore Bedier in view of Belumer meets the scope of the claimed limitations.
Argument C:  
For at least the reasons discussed above, the cited art, alone or combined, fails to disclose each and every element of amended claim 11, and thus, a prima facie case of obviousness has not, and cannot, be established with respect to amended claim 11. Additionally, amended claims 1 and 18 recite similar subject matter as amended claim 11, and claims 1 and 18 are patentable for reasons at least somewhat similar to those discussed above with regard to amended claim 11. Moreover, claims 2-10, 12-17, and 19-24 are allowable at least by virtue of their dependency from allowable independent claims 1, 11, and 18. Accordingly, reconsideration and withdrawal of the rejection of claims 1-24 under §102 is respectfully requested.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the references are selected as being reasonably pertinent to the problem based on the judgment of a person having ordinary skill in the art. It is necessary to consider the reality of the circumstances, in other words, common sense in deciding in which fields a person of ordinary skill would reasonably be expected to look for a solution to the problem facing the inventor. In re Wood, 599 F.2d 1032, 1036, (C.C.P.A. 1979). A reference is either in the field of the applicant's endeavor or is reasonably pertinent to the problem with which the inventor was concerned in order to rely on that reference as basics of rejection. In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992). Applicant's arguments having been found unpersuasive, the rejection has not been withdrawn. Therefore Bedier in view of Belumer meets the scope of the claimed limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627